        Case 5:20-cv-01466-OLG Document 11 Filed 04/28/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

  JOHN C. PHELPS,                            §
      Plaintiff,                             §
                                             §
  v.                                         §
                                             §   Civil Action No. 5:20-cv-01466-OLG
  UNIVERSITY OF TEXAS AT SAN                 §
  ANTONIO HEALTH SCIENCES                    §
  CENTER and LANCE VILLERS,                  §
      Defendants.                            §


       DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE CHIEF JUDGE ORLANDO L. GARCIA:

       The University of Texas at San Antonio Health Sciences Center (“UT Health”)

and Lance Villers (collectively “Defendants”) file this Motion to Dismiss Plaintiff’s

Original Complaint in its entirety for lack of subject matter jurisdiction pursuant to

Federal Rule of Civil Procedure 12(b)(1) and respectfully show the Court as follows:

                                 I.    INTRODUCTION

       UT Health first employed Phelps as a Clinical Instructor then later as an

Assistant   Professor   in the    Emergency      Health Sciences department      from

approximately August 1, 2012 until August 31, 2019. Dkt. 1 ¶¶ 11, 30. In June 2019,

UT Health notified Phelps that his contract would not be renewed for the following

year because of a loss in funding for his position.

       Phelps, represented by former attorney Terry P. Gorman, filed his Original

Complaint on December 28, 2020. Dkt. 1. On March 3, 2021, the Supreme Court of
         Case 5:20-cv-01466-OLG Document 11 Filed 04/28/21 Page 2 of 6




Texas cancelled Gorman’s law license and allowed him to resign as attorney and

counselor at law in lieu of disciplinary action. 1 In light of Gorman’s resignation, the

Court stayed proceedings in this case until April 25, 2021 for Phelps to retain new

counsel. No notice of appearance has been filed on Phelps’ behalf, so he now proceeds

pro se and relies on his only live pleading, the Original Complaint.

       In the Original Complaint, Phelps claims UT Health discriminated against

him based on disability and alleges two causes of action: (1) disability discrimination

under Title VII; and (2) disability discrimination under Title II of the Americans with

Disabilities Act (“ADA”). Id. ¶¶ 2, 7, 36–41. However, this Court lacks subject matter

jurisdiction over Phelps’ entire lawsuit because he has failed to plead a single valid

cause of action. First, Title VII does not proscribe discrimination based on disability.

Next, Title II of the ADA does not create a cause of action for employment

discrimination. Therefore, the Court must dismiss Plaintiff’s Original Complaint

pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction as explained below.

                                  II. STANDARD OF REVIEW

A.     Lack of Subject Matter Jurisdiction Under Rule 12(b)(1).

       Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of

subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When the court lacks the

statutory or constitutional power to adjudicate a case, the case is properly dismissed

for lack of subject matter jurisdiction. Hooks v. Landmark Indus., Inc., 797 F.3d 309,

312 (5th Cir. 2015). “The burden of proof for a Rule 12(b)(1) motion to dismiss is on



1 Mis. Docket No. 21-9008

Civil Action No. 5:20-cv-01466-OLG
Defendants’ Motion to Dismiss Plaintiff’s Original Complaint                     Page 2
         Case 5:20-cv-01466-OLG Document 11 Filed 04/28/21 Page 3 of 6




the party asserting jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th

Cir. 2001). “Accordingly, the plaintiff constantly bears the burden of proof that

jurisdiction does in fact exist.” Id. Under a Rule 12(b)(1) jurisdictional challenge, the

Court may consider any of the following: “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court's resolution of disputed facts.”

Robinson v. TCI/US West Commc’ns Inc., 117 F.3d 900, 904 (5th Cir. 1997).

                           III.   ARGUMENTS AND AUTHORITIES

       There is no subject matter jurisdiction when there is no private cause of action.

Acara v. Banks, 470 F.3d 569, 572 (5th Cir. 2006).

A.     Title VII Does Not Create A Cause of Action for Disability
       Discrimination.

       Phelps alleges UT Health violated Title VII by discriminating against him

based on his disabilities. Dkt. 1 ¶¶ 36-37. Disability discrimination does not fall

within Title VII’s protected classes, so Phelps has not pleaded a valid cause of action

under Title VII.

       Under § 703(a) of Title VII, it is “an unlawful employment action for an

employer . . . to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment because of such individual's race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1); Williamson v. Am. Nat.

Ins. Co., 695 F. Supp. 2d 431, 443 (S.D. Tex. 2010). Disability is not a protected class




Civil Action No. 5:20-cv-01466-OLG
Defendants’ Motion to Dismiss Plaintiff’s Original Complaint                      Page 3
         Case 5:20-cv-01466-OLG Document 11 Filed 04/28/21 Page 4 of 6




under Title VII, so no cause of action exists for disability discrimination under Title

VII.

       The Court lacks subject matter jurisdiction over Phelps’ Title VII claim and

must dismiss it because there is no private cause of action for disability

discrimination under Title VII.

B.     Title II of the ADA Does Not Create a Cause of Action for Employment
       Discrimination.

       Phelps alleges UT Health violated Title II of the ADA by discriminating

against him based on his disabilities when his employment with UT Health ended.

Dkt. 1 ¶¶ 7, 39-41. Title II of the ADA does not create a cause of action for employment

discrimination. Like Phelps’ first claim, he fails to plead a valid cause of action under

Title II of the ADA.

       Title II of the ADA does not create a cause of action for employment

discrimination. Moss v. Harris Cty. Constable Precinct One, 851 F.3d 413, 420 (5th

Cir. 2017) (affirming dismissal of ADA claims based on employment discrimination

where Plaintiff did not allege discrimination against him outside of the employer-

employee context); Taylor v. City of Shreveport, 798 F.3d 276, 282 (5th Cir. 2015)

(holding that unlawful medical inquiry by employer constituted a form of employment

discrimination and therefore such claim could not be pursued under Title II). Phelps

only alleges discrimination within the employer-employee context. Eleventh

Amendment immunity cannot be overcome by simply bringing the employment

discrimination claim under Title II of the ADA, not Title I, when suing an entity

entitled to sovereign immunity.


Civil Action No. 5:20-cv-01466-OLG
Defendants’ Motion to Dismiss Plaintiff’s Original Complaint                      Page 4
         Case 5:20-cv-01466-OLG Document 11 Filed 04/28/21 Page 5 of 6




       The Court lacks subject matter jurisdiction over Phelps’ Title II ADA claim and

must dismiss it because there is no private cause of action for employment

discrimination under Title II of the ADA.

                                      IV.    CONCLUSION

       For the reasons explained above, Defendants respectfully request the Court

grant its Motion and Dismiss Plaintiff’s Original Complaint pursuant to Rule 12(b)(1)

for lack of subject matter jurisdiction, and for any such further relief to which

Defendants may be justly entitled.

Date: April 28, 2021                         Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             BRENT WEBSTER
                                             First Assistant Attorney General

                                             GRANT DORFMAN
                                             Deputy First Assistant Attorney General

                                             SHAWN COWLES
                                             Deputy Attorney General for Civil Litigation

                                             THOMAS A. ALBRIGHT
                                             Chief for General Litigation Division

                                             /s/ Brian A. Aslin
                                             BRIAN A. ASLIN
                                             Assistant Attorney General
                                             General Litigation Division
                                             Texas Bar No. 24106850
                                             P.O. Box 12548, Capitol Station
                                             Austin, Texas 78711-2548
                                             Telephone (512) 475-4196
                                             Facsimile: (512) 320-0667
                                             brian.aslin@oag.texas.gov
                                             COUNSEL FOR DEFENDANT


Civil Action No. 5:20-cv-01466-OLG
Defendants’ Motion to Dismiss Plaintiff’s Original Complaint                         Page 5
         Case 5:20-cv-01466-OLG Document 11 Filed 04/28/21 Page 6 of 6




                      CERTIFICATE OF FILING AND SERVICE

      On April 28, 2021, the undersigned attorney filed the foregoing document with
the Clerk of the Court for the Western District of Texas and served a true and correct
copy of the foregoing to all counsel of record via Certified Mail, Return Receipt
Requested (7017 2680 0000 5254 9031) in compliance with the Federal Rules of Civil
Procedure.

John C. Phelps
220 Woods of Boerne Blvd.
Boerne, TX 78006

PRO SE

                                             /s/ Brian A. Aslin
                                             BRIAN A. ASLIN
                                             Assistant Attorney General




Civil Action No. 5:20-cv-01466-OLG
Defendants’ Motion to Dismiss Plaintiff’s Original Complaint                   Page 6
